PER CURIAM.
Finding the petition for writ of prohibition sufficient to invite a response, we notified the trial court and the opposing litigant. The trial judge declined the invitation and the opposing litigant’s response indicated that it is immaterial whether the cause is transferred to another judge. We therefore grant the writ, quash the order denying recusal and remand to the Fifth Judicial Circuit for reassignment.
*1283PETITION GRANTED; ORDER QUASHED; REMANDED.
DAUKSCH, PETERSON and GRIFFIN, JJ., concur.